                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


DEMARCUS GRESHAM,

              Plaintiff,

       V.                                                CV 118-179


STATE OF GEORGIA,et al.

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 11.)

Plaintiff does not offer any new information, evidence, or argument that warrants a deviation

from the Magistrate Judge's recommendation. Accordingly, the Court OVERRULES the

objections, ADOPTS the Report and Recommendation of the Magistrate Judge as its

opinion, DENIES Plaintiffs request to proceed informa pauperis,(doc. no. 2), DENIES AS

MOOT Plaintiffs motions to join case records and submit state grievance,(doc. nos. 3, 4),

DISMISSES this action without prejudice, and CLOSES this civil action. If Plaintiff

wishes to proceed with the claims raised in this lawsuit, he must initiate a new
lawsuit, which would require submission of a new complaint. See Dupree v. Palmer, 284

F.3d 1234, 1236(11th Cir. 2002).

      SO ORDERED this              day of November, 2018, at Augusta, Georgia.




                                        UNITED/STATES DISTRICT COURT
                                                 IRN DISTRICT OF GEORGIA
